Citation Nr: 0932880	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-35 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to 
December 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for PTSD.  

In April 2007, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  At the hearing, the Veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2008).  

In June 2007 the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has a current diagnosis of PTSD.  

3.  Giving the benefit of the doubt to the Veteran, his PTSD 
has been medically attributed to an in-service incident. 




CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The Veteran testified during the April 2007 hearing that his 
PTSD is related to being physically assaulted during his 
military service.  He explained during the hearing that 
between June 1975 and December 1976, while stationed in 
Germany, he was involved in an argument with another soldier 
from his unit.  This argument, which occurred off post, 
eventually led to a physical altercation.  The Veteran stated 
that he was struck by the soldier and knocked unconscious 
onto the side of the road.  The Veteran contends that this 
event during his military service caused his PTSD.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

Furthermore, if the Veteran did not engage in combat with the 
enemy, or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and that 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
Veteran's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  If the Veteran was not 
engaged in combat, corroborative evidence of his claimed in-
service stressors must be introduced.  

In this case, the Veteran contends that his noncombat-related 
stressor caused his PTSD.  As the Veteran's claimed stressor 
does not involve being engaged in combat with the enemy, his 
lay testimony alone is not enough to establish the occurrence 
of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  To that end, the record must contain service records 
or other corroborative evidence that substantiates or 
verifies the Veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  See Moreau, 9 Vet. App. at 395-96; 
Cohen, 10 Vet. App. at 142.  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court of 
Appeals for Veterans Claims (Court) specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, 
subpart ii.1.D.17.  Because personal trauma is an extremely 
personal and sensitive issue, many incidents of personal 
trauma are not officially reported, and the victims of this 
type of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  It is 
often necessary to seek alternative evidence.  Id.  

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) (3) provides that if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f) (3).  

In the instant case, the Veteran has asserted, including 
sworn testimony before the undersigned, that he is entitled 
to service connection for PTSD because he developed this 
disability as a direct result of the claimed in-service 
personal assault.  Upon review of the evidence of record, 
service treatment records are void of complaints, treatment, 
or diagnosis relating to a psychiatric disorder, including 
PTSD.  Upon discharge from service, psychiatric evaluation 
was normal as indicated on the October 1976 expiration of 
term of service (ETS) physical examination report.  In 
addition, the Veteran denied having nervous trouble of any 
sort, periods of unconsciousness, and depression or excessive 
worry on his October 1976 report of medical history.  
However, service personnel records report that in March 1976, 
the Veteran was found "[i]nattentive" upon his post.  He 
received a nonjudical punishment under Article 15 of the 
Uniform Code of Military Justice.  The punishment consisted 
of a reduction in grade from E-3 to PV1/E-1, 30 days extra 
duty, and a forfeiture of $180.00 for a period of two months.  
Also noteworthy was a notation indicating that the Veteran 
was not eligible for reenlistment.  

Post service treatment records confirm continuous treatment 
and complaints for various psychiatric disorders, including 
PTSD.  In an April 2005 VA outpatient treatment note, the 
Veteran reported the alleged in-service assault to a VA 
medical nurse, and indicated that he believed the incident is 
the cause of his psychiatric disorders.  Again, he reported 
the alleged in-service physical assault at a November 2006 VA 
PTSD assessment.  The Veteran explained that he saw fellow 
soldiers from his unit, an argument ensued, and he was beaten 
to unconscious by a fellow soldier.  He stated that he 
confronted his attacker the next day and was challenged to 
another fight, but he refused to do so.  The Veteran stated 
that he received treatment for his badly bruised face and 
eyes at sick call.  After conducting mental testing, the 
Veteran was diagnosed with PTSD.  

In July 2009, the Veteran was afforded a VA examination to 
determine whether his behavioral changes are consistent with 
the alleged in-service personal assault.  During the 
examination, the Veteran informed the examiner that in 1975, 
after drinks and dinner, he was involved in a dispute with 
another solider.  The two soldiers "took it outside[,]" and 
the Veteran was hit in the nose and knocked unconscious.  The 
Veteran sustained injuries to his face as a result of the 
fight.  After physical examination of the Veteran, the VA 
examiner diagnosed him with PTSD.  The VA physician explained 
that based upon a review of the claims file and mental 
testing, the Veteran had no prior history of psychiatric 
difficulties before entering active duty.  The medical 
records and all subsequent mental health evaluations indicate 
that following the assault, the Veteran was highly fearful of 
further retaliation.  He further added that while the Veteran 
completed his military time, he was avoidant of others, 
exhibited signs of shutting down both emotionally and 
interpersonally, and was unable to function in a more 
balanced manner with respect to the usual life functions such 
as social, avocational, and vocational tasks.  In addition, 
the VA examiner noted that the quality of the Veteran' 
military performance was adequate to meet standards, but was 
compromised from "likely higher levels secondary to his 
ongoing fear of further harm being done to him."  He opined 
that the Veteran's PTSD most likely is caused by or a result 
of the in-service personal assault while stationed in 
Germany.  

Although there is a lack of objective verification of the in-
service stressful incident, the Board finds that the evidence 
is in equipoise and therefore supports the grant of service 
connection for PTSD.  Throughout the pendency of this appeal, 
the Veteran has been consistent in his facts regarding the 
alleged personal assault, as is evident by the VA outpatient 
treatment records, personal statements submitted by the 
Veteran, and his testimony at the Board hearing.  In 
addition, there was some obvious change in the Veteran's 
behavior and performance while in service, which resulted in 
the March 1976 Article 15 punishment, and also around the 
same time of the purported alleged in-service physical 
assault.  More importantly, the July 2009 VA examiner opined 
that the Veteran's PTSD was most likely caused by or a result 
of the in-service personal assault.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin or the degree of disability, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt exists 
when there is an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Given the facts of this case, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for PTSD is warranted.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

Given the fully favorable decision, discussed above, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the Veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


